Citation Nr: 1612188	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  11-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1967 to December 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal was previously before the Board in February 2014, when it was remanded to the Agency of Original Jurisdiction (AOJ) to schedule a VA examination determining the nature and etiology of the COPD.  It has now returned to the Board for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in this case to request additional information from the Veteran and to obtain a VA medical opinion.  The Veteran alleges his current COPD is a result of in-service exposure to diesel fuel and other chemicals.  To support his claim, the Veteran has submitted excerpts from articles, excerpts from websites, and multiple articles' title and author information.  Unfortunately, such information has diminished probative value as treatise evidence without providing the complete text for consideration.  Cf. 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board therefore finds the Veteran should receive an opportunity to submit the complete articles he would like VA to consider in its decision on his claim.  

In addition, the Veteran has submitted a letter from Dr. John Liutkus, Ph.D., to support his claim.  This letter is neither signed by Dr. Liutkus nor written on letterhead demonstrating his position, which could impact an analysis of the letter's competence and credibility.  Cf. 38 C.F.R. § 3.159(a); Savaage v. Shinseki, 24 Vet. App. 259, 269-70 (2011).  Thus, the Board finds the Veteran should be afforded an opportunity to submit a signed letter from Dr. Liutkus.    

Finally, the Board finds a VA medical opinion is necessary to address the treatise evidence provided by the Veteran (as well as any additional treatise evidence he may submit upon remand).  As noted above, the Veteran has submitted excerpts from multiple sources (such as the Occupational Safety & Health Administration [OSHA] and the International Journal of COPD) as well as potentially relevant articles' title and author information, and the Veteran will be given an opportunity to submit these articles in full. The Board therefore finds remand is necessary to obtain a VA medical opinion addressing the relevance of the medical articles that the Veteran has submitted or will submit in support of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit full-text copies of all articles he wishes VA to consider in its adjudication of his claim.  

In addition, the AOJ should contact the Veteran and request that he submit a signed copy of the letter from Dr. John Liutkus, Ph.D.

The AOJ should provide a reasonable time for the Veteran to respond; all communications with the Veteran must be documented in the claims file.

2.  After completing the above, request a VA medical opinion addressing the relevance of the excerpts submitted in October 2015 (including those from OSHA and the April 2010 International Journal of COPD) to the question of whether a nexus exists between the Veteran's service and his COPD.  This opinion should also address any additional articles submitted by the Veteran in response to this remand.

3.  Readjudicate the claim on appeal.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




